COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '               No. 08-12-00339-CV

 IN THE INTEREST OF J. S., A CHILD,             '                 Appeal from the

                      Appellant.                '                65th District Court
                                                '             of El Paso County, Texas
                                                '
                                                                (TC# 2003CM4710)
                                                '

                                           ORDER


       The Court GRANTS the Appellant’s motion for enlargement of time for all filings.
Therefore, the Appellant has thirty days from the date of this order to advise the Court whether
the Chapter 7 bankruptcy proceeding automatic stay applies or not to the instate matter and to
retain appellate counsel. NO FURTHER MOTIONS FOR EXTENSION OF TIME WILL BE
CONSIDERED BY THIS COURT.


       IT IS SO ORDERED this 20th day of March, 2013.


                                             PER CURIAM


Before McClure, C.J., Rivera and Rodriguez, JJ.